EXHIBIT 10.1                    

 
HNI CORPORATION
STOCK-BASED COMPENSATION PLAN


(ADOPTED MAY 9, 1995. AMENDED AND RESTATED
MAY 13, 1997. AMENDED FEBRUARY 10, 1999,
NOVEMBER 10, 2000, DECEMBER 31, 2005, and AUGUST 8, 2006.)




I. INTRODUCTION


1.1  Purposes. The purposes of the 1995 Stock-Based Compensation Plan (the
"Plan") of HNI Corporation (the "Corporation"), and its subsidiaries from time
to time (individually a "Subsidiary" and collectively the Subsidiaries") are (i)
to align the interests of the Corporation's shareholders and the recipients of
awards under this Plan by increasing the proprietary interest of such recipients
in the Corporation's growth and success, (ii) to advance the interests of the
Corporation by attracting and retaining officers and other key employees and
well-qualified persons who are not officers or employees of the Corporation for
service as directors of the Corporation and (iii) to motivate such employees and
Non-Employee Directors to act in the long-term best interests of the
Corporation's shareholders. For purposes of this Plan, references to employment
by the Corporation shall also mean employment by a Subsidiary.


1.2 Certain Definitions.


"Agreement" shall mean the written agreement evidencing an award hereunder
between the Corporation and the recipient of such award.


"Board" shall mean the Board of Directors of the Corporation.


"Bonus Stock" shall mean shares of Common Stock which are not subject to a
Restriction Period or Performance Measures.


"Bonus Stock Award" shall mean an award of Bonus Stock under this Plan.


"Change in Control" shall have the meaning set forth in Section 6.8(b).


"Code" shall mean the Internal Revenue Code of 1986, as amended.


"Committee" shall mean the Committee designated by the Board, consisting of
three or more members of the Board, each of whom shall be (i) a "Non-Employee
Director" within the meaning of Rule 16b-3 under the Exchange Act and (ii) an
"outside director" within the meaning of Section 162(m) of the Code.


"Common Stock" shall mean the common stock, $1.00 par value, of the Corporation.


"Corporation" has the meaning specified in Section 1.1.


"Deferral Period" shall mean the period of time during which Deferred Shares are
subject to deferral limitations under Section 3.4 of this Plan.


"Deferred Shares" shall mean an award made pursuant of Section 3.4 of this Plan
of the right to receive Common Shares at the end of a specified Deferral Period.


"Deferred Share Award" shall mean an award of Deferred Shares under the Plan.


"Disability" shall mean the inability of the holder of an award to perform
substantially such holder's duties and responsibilities for a continuous period
of at least six months, as determined solely by the Committee.
 
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended.


      "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.


"Fair Market Value" shall mean the average of the high and low transaction
prices] of a share of Common Stock as reported on the New York Stock Exchange on
the date as of which such value is being determined, or, if there shall be no
reported transactions for such date, on the next preceding date for which
transactions were reported; provided, however, that if Fair Market Value for any
date cannot be so determined, Fair Market Value shall be determined by the
Committee by whatever means or method as the Committee, in the good faith
exercise of its discretion, shall at such time deem appropriate.


"Free-Standing SAR" shall mean an SAR which is not issued in tandem with, or by
reference to, an option, which entitles the holder thereof to receive, upon
exercise, shares of Common Stock (which may be Restricted Stock), cash or a
combination thereof with an aggregate value equal to the excess of the Fair
Market Value of one share of Common Stock on the date of exercise over the base
price of such SAR, multiplied by the number of such SARs which are exercised.


"Immediate Family" shall mean any spouse, child, stepchild, or adopted child.


"Incentive Stock Option" shall mean an option to purchase shares of Common Stock
that meets the requirements of Section 422 of the Code, or any successor
provision, which is intended by the Committee to constitute an incentive stock
option.


"Incumbent Board" shall have the meaning set forth in Section 6.8(b)(2) hereof.


"Non-Employee Director" shall mean except as applied to the definition of
Committee, any director of the Corporation who is not an officer or employee of
the Corporation or any Subsidiary.


"Non-Statutory Stock Option" shall mean a stock option which is not an Incentive
Stock Option.


"Performance Measures" shall mean the criteria and objectives established by the
Committee, which shall be satisfied or met (i) as a condition to the
exercisability of all or a portion of an option or SAR, (ii) as a condition to
the grant of a Stock Award or (iii) during the applicable Restriction Period or
Performance Period as a condition to the holder's receipt, in the case of a
Restricted Stock Award, of the shares of Common Stock subject to such award, or,
in the case of a Performance Share Award, of payment with respect to such award.
Such criteria and objectives may include, but are not limited to, the attainment
by a share of Common Stock of a specified Fair Market Value for a specified
period of time, earnings per share, return to stockholders (including
dividends), return on equity, earnings of the Corporation, revenues, market
share, cash flow or cost reduction goals, or any combination of the foregoing
and any other criteria and objectives established by the Committee. In the sole
discretion of the Committee, the Committee may amend or adjust the Performance
Measures or other terms and conditions of an outstanding award in recognition of
unusual or nonrecurring events affecting the Corporation or its financial
statements or changes in law or accounting principles.


"Performance Period" shall mean any period designated by the Committee during
which the Performance Measures applicable to a Performance Share Award shall be
measured.


"Performance Share" shall mean a right, contingent upon the attainment of
specified Performance Measures within a specified Performance Period, to receive
one share of Common Stock, which may be Restricted Stock, or in lieu of all or a
portion thereof, the Fair Market Value of such Performance Share in cash.


"Performance Share Award" shall mean an award of Performance Shares under this
Plan.


"Restricted Stock" shall mean shares of Common Stock which are subject to a
Restriction Period.


"Restricted Stock Award" shall mean an award of Restricted Stock under this
Plan.


"Restriction Period" shall mean any period designated by the Committee during
which the Common Stock subject to a Restricted Stock Award may not be sold,
transferred, assigned, pledged, hypothecated or otherwise encumbered or disposed
of, except as provided in this Plan or the Agreement relating to such award.


"Retirement" or "Retires" shall mean a Participant's termination of employment
with the Corporation on after the attainment of age 65, or age 55 with ten years
of service with the Corporation. The Chief Executive Officer of the Corporation,
in his or her discretion, may waive or reduce the ten-year service requirement
with respect a Participant.


"SAR" shall mean a stock appreciation right which may be a Free-Standing SAR or
a Tandem SAR.


"Stock Award" shall mean a Restricted Stock Award or a Bonus Stock Award.


"Tandem SAR" shall mean an SAR which is granted in tandem with, or by reference
to, an option (including a Non-Statutory Stock Option granted prior to the date
of grant of the SAR), which entitles the holder thereof to receive, upon
exercise of such SAR and surrender for cancellation of all or a portion of such
option, shares of Common Stock (which may be Restricted Stock), cash or a
combination thereof with an aggregate value equal to the excess of the Fair
Market Value of one share of Common Stock on the date of exercise over the base
price of such SAR, multiplied by the number of shares of Common Stock subject to
such option, or portion thereof, which is surrendered.


"Tax Date" shall have the meaning set forth in Section 6.5.


"Ten Percent Holder" shall have the meaning set forth in Section 2.1(a).


1.3 Administration. This Plan shall be administered by the Committee. Any one or
a combination of the following awards may be made under this Plan to eligible
officers and other key employees of the Corporation and its Subsidiaries: (i)
options to purchase shares of Common Stock in the form of Incentive Stock
Options or Non-Statutory Stock Options, (ii) SARs in the form of Tandem SARs or
Free-Standing SARs, (iii) Stock Awards in the form of Restricted Stock or Bonus
Stock and (iv) Performance Shares. The Committee shall, subject to the terms of
this Plan, select eligible officers and other key employees for participation in
this Plan and determine the form, amount and timing of each award to such
persons and, if applicable, the number of shares of Common Stock, the number of
SARs and the number of Performance Shares subject to such an award, the exercise
price or base price associated with the award, the time and conditions of
exercise or settlement of the award and all other terms and conditions of the
award, including, without limitation, the form of the Agreement evidencing the
award. The Committee shall, subject to the terms of this Plan, interpret this
Plan and the application thereof, establish rules and regulations it deems
necessary or desirable for the administration of this Plan and may impose,
incidental to the grant of an award, conditions with respect to the award, such
as limiting competitive employment or other activities. All such
interpretations, rules, regulations and conditions shall be conclusive and
binding on all parties.
 
The Committee may delegate some or all of its power and authority hereunder to
the President and Chief Executive Officer or other executive officer of the
Corporation as the Committee deems appropriate; provided, however, that the
Committee may not delegate its power and authority with regard to (i) the grant
of an award under this Plan to any person who is a "covered employee" within the
meaning of Section 162(m) of the Code or who, in the Committee's judgment, is
likely to be a covered employee at any time during the period an award hereunder
to such employee would be outstanding or (ii) the selection for participation in
this Plan of an officer or other person subject to Section 16 of the Exchange
Act or decisions concerning the timing, pricing or amount of an award to such an
officer or other person.
 
No member of the Board of Directors or Committee, and neither the President and
Chief Executive Officer nor any other executive officer to whom the Committee
delegates any of its power and authority hereunder, shall be liable for any act,
omission, interpretation, construction or determination made in connection with
this Plan in good faith, and the members of the Board of Directors and the
Committee and the President and Chief Executive Officer or other executive
officer shall be entitled to indemnification and reimbursement by the
Corporation in respect of any claim, loss, damage or expense (including
attorneys' fees) arising therefrom to the full extent permitted by law, except
as otherwise may be provided in the Corporation's Articles of Incorporation,
By-laws, and under any directors' and officers' liability insurance that may be
in effect from time to time.
 
A majority of the Committee shall constitute a quorum. The acts of the Committee
shall be either (i) acts of a majority of the members of the Committee present
at any meeting at which a quorum is present or (ii) acts approved in writing by
a majority of the members of the Committee without a meeting.
 
1.4 Eligibility. Participants in this Plan shall consist of such officers and
other key employees of the Corporation and its Subsidiaries as the Committee in
its sole discretion may select from time to time. The Committee's selection of a
person to participate in this Plan at any time shall not require the Committee
to select such person to participate in this Plan at any other time.
Non-Employee Directors shall be eligible to participate in this Plan in
accordance with Article V.


1.5 Shares Available. Subject to adjustment as provided in Section 6.7, the
total number of shares of Common Stock available for all grants of awards under
this Plan on any calendar year, shall be eighty-three hundredths of one percent
(0.83%) of the outstanding and issued Common Stock as of January 1 of such year
beginning January 1, 1997, plus the number of shares of Common Stock which shall
have become available for grants of awards under this Plan in any and all prior
calendar years, but which shall not have become subject to any award granted in
any prior year.
 
Notwithstanding the foregoing, the maximum number of shares of Common Stock
available for the grant of Incentive Stock Options shall be 2,000,000. The
maximum number of shares of Common Stock with respect to which options or SARs
or a combination thereof may be granted during any calendar year to any person
shall be 250,000, subject to adjustment as provided in Section 6.7.

II. STOCK OPTIONS AND STOCK APPRECIATION RIGHTS


2.1 Stock Options. The Committee may, in its discretion, grant options to
purchase shares of Common Stock to such eligible persons as may be selected by
the Committee. Each option, or portion thereof, that is not an Incentive Stock
Option, shall be a Non-Statutory Stock Option. Each Incentive Stock Option shall
be granted within ten years of the effective date of this Plan. To the extent
that the aggregate Fair Market Value (determined as of the date of grant) of
shares of Common Stock with respect to which options designated as Incentive
Stock Options are exercisable for the first time by a participant during any
calendar year (under this Plan or any other plan of the Corporation, or any
parent or Subsidiary) exceeds the amount (currently $100,000) established by the
Code, such options shall constitute Non-Statutory Stock Options.


Options shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:


(a) Number of Shares and Purchase Price. The number of shares of Common Stock
subject to an option and the purchase price per share of Common Stock
purchasable upon exercise of the option shall be determined by the Committee;
provided, however, that the purchase price per share of Common Stock purchasable
upon exercise of a Non-Statutory Stock Option shall not be less than 100% of the
Fair Market Value of a share of Common Stock on the date of grant of such option
and the purchase price per share of Common Stock purchasable upon exercise of an
Incentive Stock Option shall not be less than 100% of the Fair Market Value of a
share of Common Stock on the date of grant of such option; provided further,
that if an Incentive Stock Option shall be granted to any person who, at the
time such option is granted, owns capital stock possessing more than ten percent
of the total combined voting power of all classes of capital stock of the
Corporation (or of any parent or Subsidiary) (a "Ten Percent Holder"), the
purchase price per share of Common Stock shall be the price (currently 110% of
Fair Market Value) required by the Code in order to constitute an Incentive
Stock Option.


(b) Option Period and Exercisability. The period during which an option may be
exercised shall be determined by the Committee; provided, however, that no
Incentive Stock Option shall be exercised later than ten years after its date of
grant; provided further, that if an Incentive Stock Option shall be granted to a
Ten Percent Holder, such option shall not be exercised later than five years
after its date of grant. The Committee may, in its discretion, establish
Performance Measures which shall be satisfied or met as a condition to the grant
of an option or to the exercisability of all or a portion of an option. The
Committee shall determine whether an option shall become exercisable in
cumulative or non-cumulative installments and in part or in full at any time. An
exercisable option, or portion thereof, may be exercised only with respect to
whole shares of Common Stock.


(c) Method of Exercise. An option may be exercised (i) by giving written notice
to the Corporation specifying the number of whole shares of Common Stock to be
purchased and accompanied by payment therefor in full (or arrangement made for
such payment to the Corporation's satisfaction) either (A) in cash, (B) by
delivery of previously owned whole shares of Common Stock (which the optionee
has held for at least six months prior to delivery of such shares and for which
the optionee has good title, free and clear of all liens and encumbrances)
having a Fair Market Value, determined as of the date of exercise, equal to the
aggregate purchase price payable by reason of such exercise, (C) by authorizing
the Corporation to withhold a number of whole shares of Common Stock which would
otherwise be delivered upon exercise of the option having a Fair Market Value,
determined as of the date of exercise, equal to the aggregate purchase price
payable by reason of such exercise, provided that the optionee attests in a
manner satisfactory to the Committee that the optionee at the time of such
exercise holds and has held for at least six months prior to such exercise an
equal number of whole shares of Common Stock and as to which the optionee has
good title, free and clear of all liens and encumbrances, (D) in cash by a
broker-dealer acceptable to the Corporation to whom the optionee has submitted
an irrevocable notice of exercise or (E) a combination of (A), (B) and (C), in
each case to the extent set forth in the Agreement relating to the option, (ii)
if applicable, by surrendering to the Corporation any Tandem SARs which are
cancelled by reason of the exercise of the option and (iii) by executing such
documents as the Corporation may reasonably request. The Committee may require
that the method of making such payment be in compliance with Section 16 and the
rules and regulations thereunder. Any fraction of a share of Common Stock which
would be required to pay such purchase price shall be disregarded and the
remaining amount due shall be paid in cash by the optionee. No certificate
representing Common Stock shall be delivered until the full purchase price
therefor has been paid.
 
2.2 Stock Appreciation Rights. The Committee may, in its discretion, grant SARs
to such eligible persons as may be selected by the Committee. The Agreement
relating to an SAR shall specify whether the SAR is a Tandem SAR or a
Free-Standing SAR.


SARs shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:


(a) Number of SARs and Base Price. The number of SARs subject to an award shall
be determined by the Committee. Any Tandem SAR related to an Incentive Stock
Option shall be granted at the same time that such Incentive Stock Option is
granted. The base price of a Tandem SAR shall be the purchase price per share of
Common Stock of the related option. The base price of a Free-Standing SAR shall
be determined by the Committee; provided, however, that such base price shall
not be less than 100% of the Fair Market Value of a share of Common Stock on the
date of grant of such SAR.


(b) Exercise Period and Exercisability. The Agreement relating to an award of
SARs shall specify whether such award may be settled in shares of Common Stock
(including shares of Restricted Stock) or cash or a combination thereof. The
period for the exercise of an SAR shall be determined by the Committee;
provided, however, that no Tandem SAR shall be exercised later than the
expiration, cancellation, forfeiture or other termination of the related option.
The Committee may, in its discretion, establish Performance Measures which shall
be satisfied or met as a condition to the grant of an SAR or to the
exercisability of all or a portion of an SAR. The Committee shall determine
whether an SAR may be exercised in cumulative or non-cumulative installments and
in part or in full at any time. An exercisable SAR, or portion thereof, may be
exercised, in the case of a Tandem SAR, only with respect to whole shares of
Common Stock and, in the case of a Free-Standing SAR, only with respect to a
whole number of SARs. If an SAR is exercised for shares of Restricted Stock, a
certificate or certificates representing such Restricted Stock shall be issued
in accordance with Section 3.2(c) and the holder of such Restricted Stock shall
have such rights of a stockholder of the Corporation as determined pursuant to
Section 3.2(d). Prior to the exercise of an SAR for shares of Common Stock,
including Restricted Stock, the holder of such SAR shall have no rights as a
stockholder of the Corporation with respect to the shares of Common Stock
subject to such SAR and shall have rights as a stockholder of the Corporation in
accordance with Section 6.10.


(c) Method of Exercise. A Tandem SAR may be exercised (i) by giving written
notice to the Corporation specifying the number of whole SARs which are being
exercised, (ii) by surrendering to the Corporation any options which are
cancelled by reason of the exercise of the Tandem SAR and (iii) by executing
such documents as the Corporation may reasonably request. A Free-Standing SAR
may be exercised (i) by giving written notice to the Corporation specifying the
whole number of SARs which are being exercised and (ii) by executing such
documents as the Corporation may reasonably request.


2.3 Termination of Employment. Except as otherwise provided in this Section 2.3
and subject to Section 6.8, all of the terms relating to the exercise,
cancellation or other disposition of an option or SAR upon a termination of
employment with the Corporation of the holder of such option or SAR, as the case
may be, whether by reason of retirement or other termination, shall be
determined by the Committee. Such determination shall be made at the time of the
grant of such option or SAR, as the case may be, and shall be specified in the
Agreement relating to such option or SAR. Notwithstanding the foregoing, each
option or SAR granted under the Plan shall become fully vested and
nonforfeitable upon the death or Disability of the Participant awarded such
option or SAR, provided such Participant is employed by the Corporation on the
date of death or Disability.




III. STOCK AWARDS


3.1 Stock Awards. The Committee may, in its discretion, grant Stock Awards to
such eligible persons as may be selected by the Committee. The Agreement
relating to a Stock Award shall specify whether the Stock Award is a Restricted
Stock Award or Bonus Stock Award.


3.2 Terms of Stock Awards. Stock Awards shall be subject to the following terms
and conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of this Plan, as the Committee shall deem advisable.


(a) Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Award or Bonus Stock Award and the Performance
Measures (if any) and Restriction Period applicable to a Restricted Stock Award
shall be determined by the Committee.


(b) Vesting and Forfeiture. The Agreement relating to a Restricted Stock Award
shall provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Plan, for the vesting of the shares of Common
Stock subject to such award (i) if specified Performance Measures are satisfied
or met during the specified Restriction Period or (ii) if the holder of such
award remains continuously in the employment of the Corporation during the
specified Restriction Period and for the forfeiture of the shares of Common
Stock subject to such award (x) if specified Performance Measures are not
satisfied or met during the specified Restriction Period or (y) if the holder of
such award does not remain continuously in the employment of the Corporation
during the specified Restriction Period.


Bonus Stock Awards shall not be subject to any Performance Measures or
Restriction Periods.


(c) Share Certificates. During the Restriction Period, a certificate or
certificates representing a Restricted Stock Award may be registered in the
holder's name and may bear a legend, in addition to any legend which may be
required pursuant to Section 6.6, indicating that the ownership of the shares of
Common Stock represented by such certificate is subject to the restrictions,
terms and conditions of this Plan and the Agreement relating to the Restricted
Stock Award. All such certificates shall be deposited with the Corporation,
together with stock powers or other instruments of assignment (including a power
of attorney), each endorsed in blank with a guarantee of signature if deemed
necessary or appropriate by the Corporation, which would permit transfer to the
Corporation of all or a portion of the shares of Common Stock subject to the
Restricted Stock Award in the event such award is forfeited in whole or in part.
Upon termination of any applicable Restriction Period (and the satisfaction or
attainment of applicable Performance Measures), or upon the grant of a Bonus
Stock Award, in each case subject to the Corporation's right to require payment
of any taxes in accordance with Section 6.5, a certificate or certificates
evidencing ownership of the requisite number of shares of Common Stock shall be
delivered to the holder of such award.


(d) Rights with Respect to Restricted Stock Awards. Unless otherwise set forth
in the Agreement relating to a Restricted Stock Award, and subject to the terms
and conditions of a Restricted Stock Award, the holder of such award shall have
all rights as a stockholder of the Corporation, including, but not limited to,
voting rights, the right to receive dividends and the right to participate in
any capital adjustment applicable to all holders of Common Stock; provided,
however, that a distribution with respect to shares of Common Stock, other than
a distribution in cash, shall be deposited with the Corporation and shall be
subject to the same restrictions as the shares of Common Stock with respect to
which such distribution was made.
 
3.3 Termination of Employment. Except as otherwise provided in this Section 3.3
and subject to Section 6.8, all of the terms relating to the satisfaction of
Performance Measures and the termination of the Restriction Period relating to a
Restricted Stock Award, or cancellation of or forfeiture of such Restricted
Stock Award upon a termination of employment with the Corporation of the holder
of such Restricted Stock Award, whether by reason of retirement or other
termination, shall be set forth in the Agreement relating to such Restricted
Stock Award, except that, notwithstanding the foregoing, each Restricted Stock
Award shall become fully vested and nonforfeitable upon the death or Disability
of the Participant awarded such Restricted Stock Award, provided such
Participant is employed by the Corporation on the date of death or Disability.


3.4 Deferred Shares. The Committee may also authorize the granting or sale of
Deferred Shares to Participants. Each such grant or sale may utilize any or all
of the authorizations and shall be subject to all of the requirements contained
in the following provisions:


(a) Each such grant or sale shall constitute the agreement by the Corporation to
deliver Common Stock to the Participant in the future in consideration of the
performance of services, but subject to the fulfillment of such conditions
during the Deferral Period as the Board may specify.


(b) Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Fair Market
Value per share of Common Stock at the date of grant.
 
(c) Each such grant or sale shall be subject to a Deferral Period of not less
than 1 year, as determined by the Board at the date of grant, and may provide
for the earlier lapse or other modification of such Deferral Period in the event
of a Change in Control.


(d) During the Deferral Period, the Participant shall have no right to transfer
any rights under his or her award and shall have no rights of ownership in the
Deferred Shares and shall have no right to vote them, but the Committee may, at
or after the date of grant, authorize the payment of dividend equivalents on
such Shares on either a current or deferred or contingent basis, either in cash
or in additional Common Stock.


(e) Each grant or sale of Deferred Shares shall be evidenced by an agreement
executed on behalf of the Corporation by any officer and delivered to and
accepted by the Participant and shall contain such terms and provisions,
consistent with this Plan, as the Board may approve.
 
IV. PERFORMANCE SHARE AWARDS


4.1 Performance Share Awards. The Committee may, in its discretion, grant
Performance Share Awards to such eligible persons as may be selected by the
Committee.


4.2 Terms of Performance Share Awards. Performance Share Awards shall be subject
to the following terms and conditions and shall contain such additional terms
and conditions, not inconsistent with the terms of this Plan, as the Committee
shall deem advisable.


(a) Number of Performance Shares and Performance Measures. The number of
Performance Shares subject to any award and the Performance Measures and
Performance Period applicable to such award shall be determined by the
Committee.


(b) Vesting and Forfeiture. The Agreement relating to a Performance Share Award
shall provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Plan, for the vesting of such award, if
specified Performance Measures are satisfied or met during the specified
Performance Period, and for the forfeiture of such award, if specified
Performance Measures are not satisfied or met during the specified Performance
Period.


(c) Settlement of Vested Performance Share Awards. The Agreement relating to a
Performance Share Award (i) shall specify whether such award may be settled in
shares of Common Stock (including shares of Restricted Stock) or cash or a
combination thereof and (ii) may specify whether the holder thereof shall be
entitled to receive, on a current or deferred basis, dividend equivalents, and,
if determined by the Committee, interest on any deferred dividend equivalents,
with respect to the number of shares of Common Stock subject to such award. If a
Performance Share Award is settled in shares of Restricted Stock, a certificate
or certificates representing such Restricted Stock shall be issued in accordance
with Section 3.2(c) and the holder of such Restricted Stock shall have such
rights of a stockholder of the Corporation as determined pursuant to Section
3.2(d). Prior to the settlement of a Performance Share Award in shares of Common
Stock, including Restricted Stock, the holder of such award shall have no rights
as a stockholder of the Corporation with respect to the shares of Common Stock
subject to such award.


4.3 Termination of Employment. Except as otherwise provided in this Section 4.3
and subject to Section 6.8, all of the terms relating to the satisfaction of
Performance Measures and the termination of the Performance Period relating to a
Performance Share Award, or cancellation of or forfeiture of such Performance
Share Award upon a termination of employment with the Corporation of the holder
of such Performance Share Award, whether by reason of retirement or other
termination, shall be set forth in the Agreement relating to such Performance
Share Award, except that, notwithstanding the foregoing, each Performance Share
Award shall become fully vested and nonforfeitable upon the death or Disability
of the Participant holding such Performance Share Award, provided such
Participant is employed by the Corporation on the date of death or Disability.


V. PROVISIONS RELATING TO NON-EMPLOYEE DIRECTORS


5.1 Eligibility. Each Non-Employee Director shall be eligible to elect to
receive shares of Common Stock in accordance with this Article V.


5.2 Time and Manner of Election. At least 6 (six) months prior to the date of
any annual meeting of shareholders of the Corporation during the term of this
Plan, Non-Employee Directors may file with the Committee or its designee a
written election to receive shares of Common Stock in lieu of all or a portion
of such Non-Employee Director's future annual retainer, paid quarterly,
exclusive of meeting or committee fees. Notwithstanding the foregoing, an
election made by (i) a Non-Employee Director in respect of the annual retainer
payable for the period beginning on the date of the 1995 annual meeting of the
shareholders of the Corporation or (ii) an individual who becomes a Non-Employee
Director on a date less than six months prior to any annual meeting of
shareholders, shall become effective on the first business day that is six
months after the date ("Effective Date") such Non-Employee Director files such
election, and such election shall be applicable only to the portion of such
Non-Employee Director's annual retainer determined by multiplying such annual
retainer by a fraction, the numerator of which is the number of calendar days
from the Effective Date to and including the last day for which such Annual
Retainer is payable and the denominator is 365. An election pursuant to this
Section, once made, shall be irrevocable in respect to the annual retainer for
which made.
 
The Shares to be issued pursuant to this Section shall be issued on each date on
which an installment of the Non-Employee Director's annual retainer would
otherwise be payable in cash. The number of such shares to be issued shall be
determined by dividing the amount of the then payable installment of the annual
retainer subject to an election under this Section by the Fair Market Value of a
share of Common Stock on such date. Any fraction of a share shall be disregarded
and the remaining amount of the annual retainer shall be paid in cash.






--------------------------------------------------------------------------------


VI. GENERAL


6.1 Effective Date and Term of Plan. This Plan shall be submitted to the
stockholders of the Corporation for approval and, if approved by the affirmative
vote of a majority of the shares of Common Stock present in person or
represented by proxy at the 1997 annual meeting of stockholders, shall become
effective on the date of such approval. This Plan shall terminate 10 years after
its effective date unless terminated earlier by the Board. Termination of this
Plan shall not affect the terms or conditions of any award granted prior to
termination.
 
Awards hereunder may be made at any time prior to the termination of this Plan,
provided that no award may be made later than 10 years after the effective date
of this Plan. In the event that this Plan is not approved by the stockholders of
the Corporation, this Plan and any awards hereunder shall be void and of no
force or effect.


6.2 Amendments. The Board may amend this Plan as it shall deem advisable,
subject to any requirement of stockholder approval required by applicable law,
rule or regulation including Section 162(m) of the Code; provided, however, that
no amendment shall be made without stockholder approval if such amendment would
(a) increase the maximum number of shares of Common Stock available under this
Plan (subject to Section 6.7), or (b) extend the term of this Plan; provided
further that, subject to Section 6.7, no amendment may impair the rights of a
holder of an outstanding award without the consent of such holder.
Notwithstanding the foregoing, the Board may condition the grant of any award or
combination of awards authorized under the Plan on the surrender or deferral by
the Participant of such Participant's right to an award hereunder, a cash bonus,
or other compensation otherwise payable by the Corporation to the Participant.


6.3 Agreement. Each award under this Plan shall be evidenced by an Agreement
setting forth the terms and conditions applicable to such award. No award shall
be valid until an Agreement is executed by the Corporation and the recipient of
such award and, upon execution by each party and delivery of the Agreement to
the Corporation, such award shall be effective as of the effective date set
forth in the Agreement.
 
6.4 Transferability of Stock Options, SARs and Performance Shares.

 
 

       (a) Except as set forth in Section 6.4(b) or as otherwise determined by
the Board, no option, SAR or Performance Share shall be transferable other than
(i) by will, the laws of descent and distribution or pursuant to beneficiary
designation procedures approved by the Committee or (ii) as otherwise permitted
under Rule 16b-3 under the Exchange Act as set forth in the Agreement relating
to such award. Except to the extent permitted by the foregoing sentence and
Section 6.4(b), each option, SAR or Performance Share may be exercised or
settled during the holder's lifetime only by the holder or the holder's legal
representative or similar person. Except to the extent permitted by the second
preceding sentence and Section 6.4(b), no option, SAR or Performance Share may
be sold, transferred, assigned, pledged, hypothecated, encumbered or otherwise
disposed of (whether by operation of law or otherwise) or be subject to
execution, attachment or similar process. Except as provided in Section 6.4(b),
upon any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of any option, SAR or Performance Share, such award, and all
rights thereunder shall immediately become null and void.


(b) Notwithstanding the provisions of Section 6.4(a), option rights (other than
Incentive Stock Options) shall be transferable by a Participant, without payment
of consideration therefor by the transferee, to any one or more members of the
Participant's Immediate Family (or to one or more trusts established solely for
the benefit of one or more members of the Participant's Immediate Family or to
one or more partnerships in which the only partners are members of the
Participant's Immediate Family); provided, however, that (i) no such transfer
shall be effective unless reasonable prior notice thereof is delivered to the
Corporation and such transfer is thereafter effected subject to the specific
authorization of, and in accordance with any terms and conditions that shall
have been made applicable thereto, by the Committee or by the Board and (ii) any
such transferee shall be subject to the same terms and conditions hereunder as
the Participant.


6.5 Tax Withholding. The Corporation shall have the right to require, prior to
the issuance or delivery of any shares of Common Stock or the payment of any
cash pursuant to an award made hereunder, payment by the holder of such award of
any Federal, state, local or other taxes which may be required to be withheld or
paid in connection with such award. An Agreement may provide that (i) the
Corporation shall withhold whole shares of Common Stock which would otherwise be
delivered to a holder, having an aggregate Fair Market Value determined as of
the date the obligation to withhold or pay taxes arises in connection with an
award (the "Tax Date"), or withhold an amount of cash which would otherwise be
payable to a holder, in the amount necessary to satisfy any such obligation or
(ii) the holder may satisfy any such obligation by any of the following means:
(A) a cash payment to the Corporation, (B) delivery to the Corporation of
previously owned whole shares of Common Stock (which the holder has held for at
least six months prior to the delivery of such shares and for which the holder
has good title, free and clear of all liens and encumbrances) having an
aggregate Fair Market Value, determined as of the Tax Date, equal to the amount
necessary to satisfy any such obligation, (C) authorizing the Corporation to
withhold whole shares of Common Stock which would otherwise be delivered having
an aggregate Fair Market Value, determined as of the Tax Date, or withhold an
amount of cash which would otherwise be payable to a holder, equal to the amount
necessary to satisfy any such obligation, (D) in the case of the exercise of an
option, a cash payment by a broker-dealer acceptable to the Corporation to whom
the optionee has submitted an irrevocable notice of exercise or (E) any
combination of (A), (B) and (C), in each case to the extent set forth in the
Agreement relating to the award; provided, however, that the Committee shall
have sole discretion to disapprove of an election pursuant to any of clauses
(B), (E) and that in the case of a holder who is subject to Section 16 of the
Exchange Act, the Corporation may require that the method of satisfying such an
obligation be in compliance with Section 16 and the rules and regulations
thereunder. An Agreement may provide for shares of Common Stock to be delivered
or withheld having an aggregate Fair Market Value in excess of the minimum
amount required to be withheld, but not in excess of the amount determined by
applying the supplemental wage withholding rate. Any fraction of a share of
Common Stock which would be required to satisfy such an obligation shall be
disregarded and the remaining amount due shall be paid in cash by the holder.


6.6 Restrictions on Shares. Each award made hereunder shall be subject to the
requirement that if at any time the Corporation determines that the listing,
registration or qualification of the shares of Common Stock subject to such
award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the delivery of shares
thereunder, such shares shall not be delivered unless such listing,
registration, qualification, consent, approval or other action shall have been
effected or obtained, free of any conditions not acceptable to the Corporation.
The Corporation may require that certificates evidencing shares of Common Stock
delivered pursuant to any award made hereunder bear a legend indicating that the
sale, transfer or other disposition thereof by the holder is prohibited except
in compliance with the Securities Act of 1933, as amended, and the rules and
regulations thereunder.


6.7 Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a regular cash
dividend, the number and class of securities available under this Plan, the
number and class of securities subject to each outstanding option and the
purchase price per security, the terms of each outstanding SAR, the number and
class of securities subject to each outstanding Stock Award or Deferred Share
Award, and the terms of each outstanding Performance Share shall be
appropriately adjusted by the Committee, such adjustments to be made in the case
of outstanding options and SARs without an increase in the aggregate purchase
price or base price. The decision of the Committee regarding any such adjustment
shall be final, binding and conclusive. If any such adjustment would result in a
fractional security being (i) available under this Plan, such fractional
security shall be disregarded, or (ii) subject to an award under this Plan, the
Corporation shall pay the holder of such award, in connection with the first
vesting, exercise or settlement of such award, in whole or in part, occurring
after such adjustment, an amount in cash determined by multiplying (i) the
fraction of such security (rounded to the nearest hundredth) by (ii) the excess,
if any, of (A) the Fair Market Value on the vesting, exercise or settlement date
over (B) the exercise or base price, if any, of such award, provided that any
such payment shall not result in an impermissible acceleration under Section
409A of the Code.


6.8 Change in Control.


(a)          (1) Notwithstanding any provision in this Plan or any Agreement, in
the event of a Change in Control pursuant to Section (b)(3) or (4) below in
connection with which the holders of Common Stock receive shares of common stock
that are registered under Section 12 of the Exchange Act, (i) all outstanding
options and SARS shall immediately become exercisable in full, (ii) the
Restriction Period applicable to any outstanding Restricted Stock Award shall
lapse, (iii) the Performance Period applicable to any outstanding Performance
Share shall lapse, (iv) the Performance Measures applicable to any outstanding
Restricted Stock Award (if any) and to any outstanding Performance Share shall
be deemed to be satisfied at the maximum level, (v) there shall be substituted
for each share of Common Stock available under this Plan, whether or not then
subject to an outstanding award, the number and class of shares into which each
outstanding share of Common Stock shall be converted pursuant to such Change in
Control, and (vi) the Deferral Period applicable to any Deferred Shares shall
lapse. In the event of any such substitution, the purchase price per share in
the case of an option and the base price in the case of an SAR shall be
appropriately adjusted by the Committee, such adjustments to be made in the case
of outstanding options and SARs without an increase in the aggregate purchase
price or base price.


(2) Notwithstanding any provision in this Plan or any Agreement, in the event of
a Change in Control pursuant to Section (b)(1) or (2) below, or in the event of
a Change in Control pursuant to Section (b)(3) or (4) below in connection with
which the holders of Common Stock receive consideration other than shares of
common stock that are registered under Section 12 of the Exchange Act, the
Committee in its discretion may require that each outstanding award shall be
surrendered to the Corporation by the holder thereof, and each such award shall
immediately be cancelled by the Corporation, and the holder shall receive,
within ten days of the occurrence of a Change in Control pursuant to Section
(b)(1) or (2) below or within ten days of the approval of the stockholders of
the Corporation contemplated by Section (b)(3) or (4) below, a cash payment from
the Corporation in an amount equal to (i) in the case of an option, the number
of shares of Common Stock then subject to such option, multiplied by the excess,
if any, of the greater of (A) the highest per share price offered to
stockholders of the Corporation in any transaction whereby the Change in Control
takes place or (B) the Fair Market Value of a share of Common Stock on the date
of occurrence of the Change in Control, over the purchase price per share of
Common Stock subject to the option, (ii) in the case of a Free-Standing SAR, the
number of shares of Common Stock then subject to such SAR, multiplied by the
excess, if any, of the greater of (A) the highest per share price offered to
stockholders of the Corporation in any transaction whereby the Change in Control
takes place or (B) the Fair Market Value of a share of Common Stock on the date
of occurrence of the Change in Control, over the base price of the SAR, (iii) in
the case of a Restricted Stock Award, Performance Share Award or Deferred Share
Award, the number of shares of Common Stock or the number of Performance Shares,
as the case may be, then subject to such award, multiplied by the greater of (A)
the highest per share price offered to stockholders of the Corporation in any
transaction whereby the Change in Control takes place or (B) the Fair Market
Value of a share of Common Stock on the date of occurrence of the Change in
Control. In the event of a Change in Control, each Tandem SAR shall be
surrendered by the holder thereof and shall be cancelled simultaneously with the
cancellation of the related option. The Corporation may, but is not required to,
cooperate with any person who is subject to Section 16 of the Exchange Act to
assure that any cash payment in accordance with the foregoing to such person is
made in compliance with Section 16 and the rules and regulations thereunder.


(b) "Change in Control" shall mean:


(i) the acquisition by any individual, entity or group (with the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either: (A)
the then outstanding shares of common stock of the Corporation (the "Outstanding
Corporation Common Stock"); or (B) the combined voting power of the then
outstanding voting securities of the Corporation entitled to vote generally in
the election of Directors (the "Outstanding Corporation Voting Securities");
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change in Control: (I) any acquisition
directly from the Corporation, (II) any acquisition by the Corporation, (III)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any corporation controlled by the Corporation
or (IV) any acquisition by any corporation pursuant to a transaction which
complies with clauses (A), (B) and (C) of subsection (iii) of this paragraph; or


(ii) individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board") cease for any reason to constitute a majority of the Board;
provided, however, that any individual becoming a Director subsequent to the
date hereof whose election, or nomination for election by the Corporation's
shareholders, was approved by a vote of a majority of the Directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of Directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or


(iii) consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation (a
"Business Combination"), in each case, unless, following such Business
Combination: (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Corporation Common
Stock and Outstanding Corporation Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, 50% or more of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of Directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation's assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Corporation
Common Stock and Outstanding Corporation Voting Securities, as the case may be;
(B) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Corporation
or such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 35% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination; and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination.
 
6.9 No Right of Participation or Employment. No person shall have any right to
participate in this Plan. Neither this Plan nor any award made hereunder shall
confer upon any person any right to continued employment by the Corporation, any
Subsidiary or any affiliate of the Corporation or affect in any manner the right
of the Corporation, any Subsidiary or any affiliate of the Corporation to
terminate the employment of any person at any time without liability hereunder.


6.10 Rights as Stockholder. No person shall have any right as a stockholder of
the Corporation with respect to any shares of Common Stock or other equity
security of the Corporation which is subject to an award hereunder unless and
until such person becomes a stockholder of record with respect to such shares of
Common Stock or equity security.


6.11 Governing Law. This Plan, each award hereunder and the related Agreement,
and all determinations made and actions taken pursuant thereto, to the extent
not otherwise governed by the Code or the laws of the United States, shall be
governed by the laws of the State of Iowa and construed in accordance therewith
without giving effect to principles of conflicts of laws.


6.12 Deferral Agreements. The Participants may enter into agreements which will
defer the receipt of any shares of Common Stock to be received under an award.
Any such agreement shall require that the deferred distribution be made in
shares of Common Stock. Notwithstanding anything in this Section 6.12 to the
contrary, any such deferral shall conform to the requirements of Section 409A of
the Code, and no deferral shall be permitted if it would result in an award
losing its exemption under Section 409A of the Code.

